DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 11 November 2021.
With its communication, Applicant amends claims 1, 2, 5, 6, 11, 12, 15 and 16. 
Claims 1-7, 11-17 and 21 are pending. Claims 1, 8 and 15 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely et al., “Dependencies Among Schema Objects” (art of record – hereinafter Raphaely) in view of Wood et al. (US 2002/0087412) (art of record – hereinafter Wood) and “Interface Dependable” from the Oracle Fusion Middleware Java API Reference for Oracle Extension SDJ 12c (12.1.3) (art of record – hereinafter Oracle) in view of Mishra et al. (US 2009/0198709) (art made of record – hereinafter Mishra).

NOTE: Various references cited herein are webpages and therefore have no page numbers. Page numbers cited herein refer to the copies of the documents in the file record. 

As to claim 1, Raphaely discloses a method comprising: 
generating a report of dependencies that is based on the metadata that describes the plurality of dependencies; (e.g., Raphaely, p. 6 “Table DEPTREE_TEMPTAB…” discloses a temporary table used to store dependency information [metadata] returned by the DEPTREE_FILL procedure; p. 6 “View DEPTREE…” discloses a view that lists dependency information in the DEPTREE_TEMPTAB table)
identifying, based on the report of dependencies, a subset of the plurality of dependencies that a particular module of the one or more modules depends on (e.g., Raphaely, p. 6 “View DEPTREE…” discloses a view that lists dependency information in the DEPTREE_TEMPTAB table [based on metadata, see above]; p. 7 middle of the page discloses The following two queries show the previously collected dependency information for the EMP table [see query and results, the information from the deptree view is queried and displayed, the information is or includes a subset]).
Raphaely does not explicitly disclose invoking, in each guest module of one or more guest modules that are defined in one or more guest programing languages that are implemented in a database management system (DBMS), logic to obtain metadata that describes a plurality of 
However, in an analogous art, Wood discloses:
each guest module of one or more guest modules that are defined in one or more guest programing languages that are implemented in a database management system (DBMS), (e.g., Wood, par. [0045] discloses a version of the Oracle DBMS includes Internet enhancements. A JVM (Java Interpreter) is built into the DBMS so that triggers and stored procedures [modules] can be written and execute in Java [guest programming language] rather than PL/SQL).
a particular guest module and guest modules (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modules of Raphaely to include guest modules that are defined in one or more guest programming languages that are implemented in a DBMS, as taught by Wood, as Wood would provide the advantages of a means of permitting database objects to be written in the guest language and a means for Internet developers to write applications and database procedures in the same language. (See Wood, par. [0045]).
Further, in an analogous art, Oracle discloses:
invoking, in each module of one or more modules, logic to obtain metadata that describes a plurality of dependencies that the module depends on; (e.g., Oracle, p. 1 “Method Summary” discloses getDependencies() returns all other dependables this dependable depends on [this dependable being the module, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Raphaely/Wood, which obtains metadata that describes a plurality of dependencies for one or more guest modules, by incorporating invoking logic in each of the one or more modules to obtain the metadata, as taught by Oracle, as Oracle would provide the advantage of a means or configuring a module to identify its own dependencies. (See Oracle, p. 1).
Further still, in an analogous art, Mishra discloses:
wherein said obtain the metadata that describes the plurality of dependencies comprises 
invoking a table function that aggregates JSON or XML data from separate documents; (e.g., Mishra, par. [0022]: generally, this process will be embodied in instructions stored on computer-readable media for execution by a processor [the instructions being a function]; par. [0057]: another set of dependencies may involve dependencies between the application files and associated files, such as XML files [a file being a document, multiple files being separate documents]. The process begins with identification of the file associated with the application file at 120, in this case an XML file; par. [0058]: in the XML file, attributes can be defined that refer to data sources, application files and other XML files; par. [0061]: These identified entities within an XML file associated with an application file would have dependencies with the application file at 126. These dependencies [XML data], including those listed above, would be added to the application tier data dictionary at 128; par. [0050]: the dependencies are ‘entered’ 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify obtaining of dependency metadata taught by Raphaely, by incorporating invoking a table function that aggregates JSON or XML data from separate documents, as taught by Mishra, as Mishra would provide the advantage of a means of identifying dependencies within XML files. (See Mishra, pars. [0058] and [0061]).

As to claim 4, Raphaely/Wood/Oracle/Mishra discloses the method of Claim 1 (see rejection of claim 1 above) Raphaely further discloses wherein said generating the report of dependencies or said identifying the subset of the plurality of dependencies that the particular module depends on comprises using a database view that is based on the metadata that describes the plurality of dependencies (e.g., Raphaely, p. 6 “Table DEPTREE_TEMPTAB…” discloses a temporary table used to store dependency information [metadata] returned by the DEPTREE_FILL procedure; p. 6 “View DEPTREE…” discloses a view that lists dependency information in the DEPTREE_TEMPTAB table).
Raphaely does not explicitly disclose a guest module but it would have been obvious to modify Raphaely to include such modules as set forth above with respect to claim 1.

As to claim 5, Raphaely/Wood/Oracle/Mishra discloses the method of Claim 1 (see rejection of claim 1 above) and further discloses the one or more guest programming languages (see rejection of claim 1 above) but Raphaely/Wood does not explicitly disclose wherein said obtain the metadata that describes the plurality of dependencies comprises invoking the one or more guest programing languages.
However, in an analogous art, Oracle discloses 
wherein said obtain the metadata that describes the plurality of dependencies  comprises invoking the one or more programing languages, (e.g., Oracle, p. 1 “Method Summary” discloses getDependencies() returns all other dependables this dependable depends on [getDependencies being an introspection function because it permits software to examine its own properties]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Raphaely/Wood, which discloses one or more guest programming languages by incorporating invoking the one or more languages, as taught by Oracle, as taught by Oracle, as Oracle would provide the advantage of a means of executing code in the module that identifies dependencies. (See Oracle, p. 1).

As to claim 6, Raphaely/Wood/Oracle/Mishra discloses the method of Claim 1 (see rejection of claim 1 above) but Raphaely/Wood/Oracle does not explicitly disclose wherein said obtain the metadata that describes the plurality of dependencies comprises converting JSON or XML data into tabular data.
However, in an analogous art, Mishra discloses:
wherein said obtain the metadata that describes the plurality of dependencies comprises converting JSON or XML data into tabular data (e.g., Mishra, par. [0058]: in the XML file, attributes can be defined that refer to data sources, 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify obtaining of dependency metadata taught by Raphaely/Wood, by incorporating converting JSON or XML data into tabular data, as taught by Mishra, as Mishra would provide the advantage of a means of storing dependencies extracted from XML files in a table. (See Mishra, pars. [0058] and [0061]).

As to claim 11, it is a non-transitory medium claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Raphaely, include:
one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors  cause (see rejection of claim 1 and note that executing the procedures and queries described by Raphaely would necessarily require a non-transitory media storing instructions executed by a processor).

As to claim 14, it is a non-transitory medium claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 15, it is a non-transitory medium claim having substantially the same limitations as claim 5 and is rejected for substantially the same reasons.

As to claim 16, it is a non-transitory medium claim having substantially the same limitations as claim 6 and is rejected for substantially the same reasons.

	As to claim 21, Raphaely/Wood/Oracle/Mishra discloses the method of claim 1 (see rejection of claim 1 above) Raphaely further discloses 
	wherein said obtain the metadata that describes the plurality of dependencies comprises invoking a table function that aggregates and returns metadata from the one or more modules (e.g., Raphaely, p. 6 “Procedure DEPTREE_FILL…”: a procedure [function] that fills the table [i.e., with metadata] to indicate the objects that directly or indirectly depend on the specified object [module]; p. 6 “Table DEPTREE_TEMPTAB”: a temporary table used to store dependency information returned by the DEPTREE_FILL procedure).
Raphaely does not explicitly disclose guest modules but it would have been obvious to modify Raphaely to include such modules as set forth above with respect to claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely (“Dependencies Among Schema Objects”) in view of Wood (US 2002/0087412) in view of 

As to claim 2, Raphaely/Wood/Oracle/Mishra discloses the method of Claim 1 (see rejection of claim 1 above) and further discloses the report of dependencies (see rejection of claim 1 above) and but does not explicitly disclose wherein the report of dependencies comprises, for each dependency of the plurality of dependencies, at least one selected from the group consisting of: a name of at least one database schema in which the dependency is defined, an integrity value, a universal resource identifier (URI) that identifies an implementation of the dependency, a timestamp of when an implementation of the dependency was incorporated into the DBMS.
However, in an analogous art, Paraschivescu discloses:
 for each dependency of the plurality of dependencies, at least one selected from the group consisting of: 
a name of at least one database schema in which the dependency is defined, (e.g., Paraschivescu, pars. [0259], [0261]: The columns of the dependency table are 2. dep_schema: the Name of the schema where the dependency is located [defined]) and
a timestamp of when an implementation of the dependency was incorporated into the DBMS.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dependencies report of Raphaely, by incorporating a name of the database scheme in which the dependency is defined, as taught by Paraschivescu, as 

As to claim 12, it is a non-transitory medium claim having substantially the same limitations as claim 2 and is rejected for substantially the same reasons.

Claims 3 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely (“Dependencies Among Schema Objects”) in view of Wood (US 2002/0087412) in view of Oracle (“Interface Dependable”) in view of Mishra (US 2009/0198709) in further view of Feigen et al. (US 2011/0239192) (art of record – hereinafter Feigen).

As to claim 3, Raphaely/Wood/Oracle/Mishra discloses the method of Claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein said report of dependencies comprises, for each dependency of the plurality of dependencies, a flag that indicates whether the dependency is for testing or for development tooling.  
However, in an analogous art, Feigen discloses:
wherein said report of dependencies comprises, for each dependency of the plurality of dependencies, a flag that indicates the dependency is for testing or for development tooling (e.g., Feigen, Fig.2 and associated text, par. [0034] discloses the dependencies file 200 can specify test dependencies [and see figure, test dependencies are specified by “testDependencies” (a flag that indicates the dependency is for testing)]. Test dependencies specify that if a module referenced by the test dependency were to be modified, then the build system would only need to re-test, rather than having to perform the full build cycle).


As to claim 13, it is a non-transitory medium claim having substantially the same limitations as claim 3 and is rejected for substantially the same reasons.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely (“Dependencies Among Schema Objects”) in view of Wood (US 2002/0087412) in view of Oracle (“Interface Dependable”) in view of Mishra (US 2009/0198709) in further view of Chakravarthy (US 20200225923) (art of record – hereinafter Chakravarthy).

As to claim 7, Raphaely/Wood/Oracle/Mishra discloses the method of Claim 1 (see rejection of claim 1 above) and further discloses guest modules (see rejection of claim 1 above) but Raphaely/Wood/Oracle does not explicitly disclose the metadata that describes the plurality of dependencies comprises a nested data structure and at least one of the one or more guest modules contains the nested data structure.
However, in an analogous art, Chakravarthy discloses:
the metadata that describes the plurality of dependencies comprises a nested data structure (e.g., Chakravarthy, par. [0032]: the predefined dependency information may be stored as a dependency list in a metadata file within the firmware image [module]. The metadata file 
at least one of the one or more modules contains the nested data structure (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the of metadata that describes a plurality of dependencies for one or more guest modules taught by Raphaely/Wood, by incorporating metadata data comprising a nested data structure contained within the one or more modules, as taught by Chakravarthy, as Chakravarthy would provide the advantage of a means of storing dependency information within the module in the JSON format. (See Chakravarthy, par. [0032]). 

As to claim 17, it is a non-transitory medium claim having substantially the same limitations as claim 7 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196